Citation Nr: 0615610	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-36 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from May 1952 to January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The transcript of the veteran's Travel Board hearing 
testimony before the undersigned in September 2005 is 
associated with the claims folder.

This case returns to the Board following a November 2005 
remand. 


FINDINGS OF FACT

1.  The veteran's enlistment examination was negative for any 
cardiovascular disorder.

2.  The veteran was diagnosed in service as having paroxysmal 
ventricular tachycardia of unknown cause; within months after 
his separation, the veteran was diagnosed as having Wolff-
Parkinson-White syndrome. 

3.  Competent medical evidence of record establishes some 
relationship between the veteran's in-service diagnosis and 
current cardiovascular disorder.  


CONCLUSION OF LAW

Service connection for a cardiovascular disorder is 
established.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  

Some chronic diseases, including specified cardiovascular 
disorders, are presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. §§ 
1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

For purposes of establishing service connection under 
38 U.S.C.A. § 1110, every veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. 
§ 1111.  

Under this provision, if a defect is not noted at entrance, 
in order to overcome the presumption of soundness, there must 
be clear and unmistakable evidence that the disorder existed 
prior to service and clear and unmistakable evidence that the 
disorder was not aggravated during service.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  See 
VAOPGCPREC 3-2003.

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  However, service 
connection may be granted for diseases (but not defects) of 
congenital, developmental, or familial origin if the evidence 
as a whole established that the disease in question was 
incurred or aggravated in service.  VAOPGCPREC 82-90.  
Specifically, service connection may be granted for an 
hereditary disease that was either first manifest during 
service or that existed prior to service but progressed at an 
abnormally high rate during service.  VAOPGCPREC 67-90.  See 
38 U.S.C.A. 
§ 7104(c) (precedent opinions from VA's chief legal officer 
are binding on the Board). 

Service medical records show that the veteran's April 1952 
enlistment examination was negative for any cardiovascular 
abnormality.  He was hospitalized in October 1955 and 
diagnosed as having paroxysmal ventricular tachycardia of 
unknown cause.  It was noted that an electrocardiogram (EKG) 
showed intermediate electrical position with a right 
incomplete bundle branch block and right ventricular 
prominence.  His case was referred to the Physical Evaluation 
Board.  The veteran was discharged in January 1956.  The 
report of physical examination at separation noted the 
previous cardiac diagnosis.  

In July 1956, the veteran underwent a VA examination.  The 
request for an EKG noted a clinical impression of paroxysmal 
ventricular tachycardia.  The study yielded a diagnosis of 
Wolff-Parkinson-White syndrome.  In November 1956, the 
veteran was admitted to a VA hospital with chest pain.  His 
in-service cardiac complaints were discussed.  The diagnoses 
at discharge were Wolff-Parkinson-White syndrome, untreated 
and unchanged, and paroxysmal tachycardia by history, 
untreated and unchanged.  

An October 2002 statement from "M.A.," M.D., the veteran's 
private cardiologist, related that the veteran was initially 
diagnosed as having paroxysmal ventricular tachycardia of 
unknown cause and was subsequently diagnosed as having Wolff-
Parkinson-White syndrome.  He stated that, classically, 
Wolff-Parkinson-White syndrome can present with tachycardia.  
In a November 2003 statement, another cardiologist, "C.G.," 
M.D., explained that Wolff-Parkinson-White disease involved 
supraventricular tachycardia, which was not the same as 
ventricular tachycardia, though the two disorders could be 
related.  He stated that it was unclear whether the 
paroxysmal ventricular tachycardia shown in service was truly 
a ventricular tachycardia or was actually a supraventricular 
tachycardia caused by the Wolff-Parkinson-White disease.  
However, Dr. G added that he suspected "there were separate 
problems going on since [the veteran] had surgical ablation 
performed in the past."       

The veteran was afforded a VA examination with claims folder 
review in January 2004.  The examiner stated that the veteran 
had multiple cardiac problems.  The problem that manifested 
itself in service, or within one year thereafter, was Wolff-
Parkinson-White syndrome.  He explained that the condition 
had an unknown etiology, though it could sometimes be seen in 
association with, or as a result of, a congenital or 
constitutional or developmental abnormality.  The examiner 
stated that the veteran also had separate problems, including 
coronary artery disease, hypertension, cardiomyopathy, and 
transient ischemic attacks.  

In an April 2004 addendum to the examination report, the 
examiner clarified that there was evidence that the veteran 
had Wolff-Parkinson-White syndrome in service, the only 
cardiac disease that he had.  The examiner also specified 
that Wolff-Parkinson-White syndrome was considered to be 
heart disease, though still considered to be a congenital or 
developmental abnormality.  He opined that it was unlikely 
that the other cardiac conditions, cardiomyopathy, 
unsustained ventricular tachycardia, coronary artery disease, 
and cerebrovascular accident, were related to, or aggravated 
by, the in-service tachycardia or Wolff-Parkinson-White 
syndrome.  However, the examiner stated that the veteran's 
atrial fibrillation was a complication of the surgical 
ablation treatment for the Wolff-Parkinson-White syndrome.  
He added that the transient ischemic attacks were in turn 
related to the atrial fibrillation.  

Pursuant to the Board's remand, the veteran was afforded a VA 
examination in December 2005.  The examiner reviewed the 
pertinent medical evidence of record and discussed it in the 
examination report.  Answering specific questions posed by 
the Board, the examiner listed the veteran's current 
cardiovascular diagnoses as cardiomyopathy, congestive heart 
failure, coronary artery disease with angina, cardiac 
arrhythmia with permanent pacemaker, Wolff-Parkinson-White 
syndrome with surgical ablation, paroxysmal atrial 
fibrillation, and hypertension.  He stated that the Wolff-
Parkinson-White syndrome was a congenital/developmental 
disorder; the other diagnoses were acquired disorders.  The 
examiner indicated that it was difficult to determine whether 
any disorder was related to service.  

Using references to medical texts, he related that in 
circumstances involving a bundle branch block pattern, Wolff-
Parkinson-White syndrome could be confused with ventricular 
tachycardia.  He conceded that "it could well be that the 
total picture [from service] is one of [Wolff-Parkinson-
White] Syndrome."  However, considering Dr. G's November 
2003 statement, the examiner also stated that the veteran 
could have had two separate problems, Wolff-Parkinson-White 
syndrome and ventricular tachycardia.  He ultimately 
concluded that it was impossible to determine, without 
resorting to speculation, whether both disorders were present 
during service or within one year thereafter.  Finally, the 
examiner opined that it was "less likely than not" that the 
congenital/developmental disorder (i.e., Wolff-Parkinson-
White syndrome) underwent any permanent increase in severity 
in service.        

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

Based on this record, the Board finds relative equipoise in 
the evidence for and against the claim, resolves doubt in the 
veteran's favor, and finds that the evidence supports service 
connection for a cardiovascular disorder.  No cardiovascular 
disorder was noted at the veteran's entrance to service.  
Therefore, the veteran is considered to have been in sound 
condition at entrance.  38 U.S.C.A. § 1111.  A cardiovascular 
disorder is first manifested during service.  Moreover, after 
service, a cardiovascular disorder is shown within months of 
the veteran's separation and continued thereafter.  38 C.F.R. 
§ 3.303(b).  

The Board emphasizes that the veteran has multiple cardiac 
problems and that the Board's decision should not be 
interpreted as a finding that all of the veteran's disorders 
are related to his service many years ago.  In fact, there is 
significant evidence that many of the veteran's cardiac 
disorders are either not related to service or congenital in 
nature.  Based on the evidence above, the Board has concluded 
that some of the veteran's cardiac condition may be 
reasonably associated with his service, no more.  However, 
the determinations as to the nature and extent of the 
service-connected cardiovascular disorder are not before the 
Board.  Those matters will be for the RO to determine when 
the claims folder is returned from the Board.       

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with VA's duty 
to notify and to assist.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159.  The Board emphasizes that the disposition 
in this case is wholly favorable to the veteran, such that 
any defect in notice or assistance that may exist does not 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for a cardiovascular 
disorder is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


